Citation Nr: 1210922	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-48 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $66,038.62, to include whether the overpayment was validly created and assessed against the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO) that denied the Veteran's request for a waiver of an overpayment of VA disability compensation benefits in the amount of $66,038.26.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran was notified of an overpayment of disability compensation benefits in the amount of $66,038.62.  That same month, the Veteran requested a waiver of the calculated overpayment.  This request for waiver was denied in a May 2009 decision issued by the Committee at the Philadelphia RO.  A timely Notice of Disagreement was received from the Veteran in October 2009.  After a September 2010 Statement of the Case continued to deny the Veteran's request for waiver of overpayment, the Veteran perfected his appeal in an October 2010 VA Form 9 substantive appeal.

In his October 2009 Notice of Disagreement and February 2012 statement, the Veteran states that he had been unaware of the outstanding arrest warrant from September 2006 through February 2009 which gave rise to VA's calculated overpayment.  Hence, he appears to argue that the calculated overpayment was invalidly created under 38 C.F.R. § 3.665(c).  The Board also notes that, in his October 2010 substantive appeal, the Veteran appears to propose a compromise agreement as to the calculated overpayment in his substantive appeal.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims held that where the validity of a debt is being challenged, a threshold determination must be made on that question prior to a decision as to waiver of indebtedness.  In this case, despite the Veteran's argument challenging the validity of the creation of the debt, the Committee has not acknowledged such arguments by inviting the Veteran to submit additional information and evidence in support of his argument that he was unaware of the issued arrest warrant against him.  Moreover, the Committee did not address this argument either in its May 2009 decision or September 2010 Statement of the Case.  Under the circumstances, the Board finds that this matter must be remanded so that the Veteran may be afforded the opportunity to submit additional evidence and so that the threshold issue as to the validity of the creation of the Veteran's debt may be adjudicated in the first instance by the Committee.

Iin view of the other instructions in this remand, the Veteran should also be contacted and asked to clarify whether he wishes to have a hearing before a member of the Board in this matter.  In this regard, the Board notes that the Veteran has made repeated requests for a personal hearing beginning in August 2008.  In his initial August 2008 request for a hearing, the Veteran indicated that he wished to schedule "a private hearing at the Northampton VA hospital if possible."  The Veteran indicated that he wished to have an opportunity to explain the circumstances surrounding the outstanding arrest warrant.  In view of the Veteran's argument that he was unaware of the arrest warrant, and thus, his challenge as to the validity of the creation of the debt, the Veteran's testimony in that regard would appear to be highly relevant in this case.

Pursuant to the Veteran's request, a personal hearing before a Hearing Officer was scheduled to take place in December 2008 at the Boston RO.  A letter to that effect was mailed to the Veteran in November 2008.  The Veteran apparently did not appear at the scheduled December 2008 hearing, but instead, notified VA that he wished to reschedule his hearing.  Accordingly, the Veteran's hearing was rescheduled to take place in February 2010, also to be held at the Boston RO.  New notice as to the date, time, and place of the rescheduled hearing was mailed to the Veteran in January 2010.

On the day before the rescheduled February 2010 hearing, a representative from the Boston RO contacted the Veteran by telephone and advised him that the scheduled hearing at the Boston RO was being canceled.  The Veteran was advised further that in lieu of this hearing, a video conference hearing with representatives from the Committee on Waivers and Compromises at the RO in Philadelphia, Pennsylvania would be scheduled.  The claims file was subsequently transferred to the Philadelphia RO in February 2010, presumably so that the Veteran could be scheduled for a video conference hearing.

Despite the foregoing, a video conference hearing was not immediately scheduled.  Through his representative, the Veteran wrote to VA in April 2010 and once again requested that his hearing be rescheduled.  The Philadelphia RO responded by letter in July 2010.  Although a March 2009 letter and October 2009 Notice of Disagreement from the Veteran in which the Veteran expressed his intention to seek a waiver of overpayment were already of record, the RO requested that the Veteran clarify whether he wished to dispute his debt to VA and to once again identify the reasons for his hearing request.  In response, the Veteran apparently contacted VA by telephone in August 2010 to inquire as to the status of his requested hearing.  Although VA claims notes indicate that the Veteran was to be contacted by a VA representative to discuss his hearing appointment, there is no indication in the claims file that any such efforts to follow-up with the Veteran were made.  Notwithstanding the foregoing history, the Board notes that the Veteran declined a hearing before a Board member in his October 2010 substantive appeal.

Nonetheless, in view of the Veteran's multiple requests for a hearing, prior representations from VA that a video conference hearing would be scheduled in this matter, and the new arguments raised by the Veteran as to the validity of the creation of the debt, the Veteran should be contacted and asked to clarify whether he wishes to have a hearing, to be held before a member of the Board, scheduled in this matter.  If the Veteran responds in the affirmative, a video conference hearing before a Board member should be scheduled.  The Veteran should be notified of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b).

Insofar as the Veteran's proposal for a compromise agreement, the Board notes that under 38 C.F.R. §§ 1.957(a)(2)(ii), the Committee is authorized to consider and determine the settlement, compromise, and/or waiver of debts and overpayments.  38 C.F.R. § 1.957(a)(2)(ii)(A) specifies that the Committee is authorized to accept or reject a compromise offer on debts exceeding $1,000 but not exceeding $100,000.  In this case, despite the Veteran's proposal for compromise, there is no indication that the Committee has taken any action with respect to the Veteran's proposal.  Accordingly, the Board finds that this matter must also be remanded for the Committee's consideration of compromise, if it determines in the first place that the Veteran's debt was validly created.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  A letter must be sent to the Veteran explaining the need for additional information and evidence concerning his assertion that he was unaware of the outstanding arrest warrant that was issued on September 15, 2006.  The letter should also request that the Veteran clarify whether he wishes to proceed with a hearing before a member of the Board, and he should be asked to specify whether he wishes to have a Travel Board hearing, video conference hearing, or a hearing held at the Board's Central Office in Washington, D.C.
 
2.  Then, the Veteran should be afforded an opportunity to respond by providing additional evidence in support of his assertion that he was unaware of the outstanding arrest warrant issued on September 15, 2006 and that his outstanding debt was invalidly created.

3.  Then, if the Veteran has responded affirmatively that he wishes to proceed with a hearing before a Board member, a hearing as specified by the Veteran (i.e., Travel Board, video conference, or Central Office hearing) should be scheduled and the Veteran should be provided with notice of the scheduled hearing pursuant to 38 C.F.R. § 20.704(b).

4.  If, after the above development, the Committee determines that the Veteran's outstanding debt was validly created, then the Committee should consider the Veteran's offer of compromise pursuant to 38 C.F.R. § 1.957(a)(2)(ii)(A).

5.  If no compromise agreement is reached between the Committee and the Veteran, after undertaking any development deemed essential in addition to that specified above, the Committee should adjudicate the issue of whether the creation of the overpayment was proper, and if it was properly created, readjudicate the claim of entitlement to a waiver of recovery of a compensation overpayment. 

If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Committee should issue a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal.  A reasonable period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for final appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by VA. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



